Title: From Benjamin Franklin to Jean-Pierre d’Açarq, 24 February 1782
From: Franklin, Benjamin
To: Acarq, Jean-Pierre d’


Passy le 24. Fevr. 1782.
J’ai reçu, Monsieur, et lu avec beaucoup d’intérêt l’ode au peuple Anglois et l’ode adressée à la Hollande que vous avez eu la bonté de m’envoyer. On ne sauroit faire un plus bel usage de la Poësie que de la ramener à ce qu’elle fut dans son origine, c’est a dire de la consacrer à chanter les choses utiles à l’humanité et les hommes qui les executent, je vous remercie en mon particulier du bien que vous avez la bonté de dire de moi; quoique je me croye bien loin de le meriter, comme il se trouve joint à l’Eloge de la Cause de la Liberté dont je suis sans doute un zelé partisan. Je ne vous dirai point que j’y ai regret. Recevez le tribut d’Estime que meritent vos travaux animés par le bien public et les Sentiments distingués avec les quels je suis, Monsieur, Votre tres humble et tres obeissant Serviteur.
M. D’Acarq.
